Citation Nr: 1506060	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a right ankle condition.

3. Entitlement to service connection for a left ankle condition.

4. Entitlement to service connection for Lyme disease.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6. Entitlement to service connection for diabetes mellitus, Type II, to include as due to in-service exposure to Agent Orange.  

7. Entitlement to service connection for ischemic heart disease, to include as due to in-service exposure to Agent Orange.  

8. Entitlement to service connection for lymphomatoid papulosis, to include as due to in-service exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A May 2010 rating decision denied him service connection for left and right ankle conditions, in addition to denying his petition to reopen his hepatitis C claim.  A July 2012 rating decision denied him service connection for diabetes mellitus, type II, ischemic heart disease, and lymphomatoid papulosis.  Finally, he was denied service connection for Lyme disease and PTSD in an August 2013 rating decision.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In two separate January 2014 VA Form 9 substantive appeals, the Veteran requested a Board hearing at the local RO (Travel Board hearing).  To date, the requested Board hearing has not been held or scheduled.  

In accordance with 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As there remains an outstanding Travel Board hearing request, and the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






